Peace process in Spain (debate)
The next item is the Council and Commission statements on the peace process in Spain.
President-in-Office of the Council. (FI) Mr President, the European Community was born out of a quest for peace and stability. Peace and stability are still a resource for the development of the Union and it is very important that these matters are also discussed. It is especially natural for the European Parliament to discuss the principles of peace and stability.
On 23 and 24 March this year, the Spanish Prime Minister gave the European Council an account of the announcement of a permanent ceasefire by the terrorist organisation, ETA. At the time the Council said that it was satisfied with the account given by the Spanish Prime Minister. Since then, the Council has not discussed the issue and abides by its statement of the time.
The issue of security is a particularly topical one, and one that affects all Europeans. The Finnish Presidency is satisfied with all the actions that have been put in place to ensure that ETA ceases its terrorist activity and to bring about a peaceful solution within the framework of Spain's democratic organs of government.
As we in this Chamber all know, the Union is active in weeding out terrorism and its causes. The Council once again expresses its support for the action which the Member States have implemented and are implementing to combat terrorism in accordance with the principles of the rule of law.
Vice-President of the Commission. Mr President, terrorism represents one of the worst imaginable threats to democratic societies. Terrorist attacks not only endanger security but constitute an assault on the fundamental values of human rights, democracy and the rule of law.
The Commission is strongly committed to the fight against terrorism and intends to continue working for the prevention of terrorism and the protection of our citizens and infrastructures by bringing terrorists to justice and by responding adequately to terrorist attacks in order to save as many innocent lives as possible. The specific measures that will be taken at European level are clearly outlined in the European counter-terrorist strategy and in the action plan on combating terrorism.
The Commission is obviously deeply concerned at the dramatic scale of ETA's terrorism in Spain; four decades of terrorist activity have seen more than 800 assassinations and other attacks, with economic extortion and blackmail becoming common practice. Law-abiding citizens have learned to live in fear; many have been permanently threatened in their daily lives. The serious crime committed yesterday in the south of France - probably by ETA, according to the French prosecutor - is a source of concern. The attitude of Spanish society during all these years has been exemplary; indeed, its tenacity and conviction in combating terrorism through respect for democracy and the rule of law has paid off, leading to the increasing weakness of ETA.
The Commission, once again, pays tribute to all the victims of ETA's terrorist attacks and recalls the importance of helping them and helping to make good damages suffered. In these circumstances, the Commission recalls the statement made in its presence by the European Council in March 2006, welcoming the report of the Spanish Prime Minister on the announcement of a permanent ceasefire by terrorist group ETA. The Commission also recalls the statement made by the President of the European Commission on the announcement by the Spanish Prime Minister on the launch of a dialogue with ETA, sharing the hopes of all those who look to a future in which Spain is free from the scourge of terrorism. The Commission is most hopeful that those announcements will result in the total disarmament and dissolution of the terrorist group.
At the same time, the Commission is aware of the complexity of the initiative, as well as the extreme sensitivity of the matter, but is convinced that Spain, through all its democratic institutions, will find the right path that will bring an end to ETA's terrorism and restore peace, with full respect for the principles of democracy and the rule of law.
We shall not be divided today, since we shall not forget that the target of this debate is a common enemy of Spain and of Europe: terrorism.
(Applause)
on behalf of the PPE-DE Group. - (DE) Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, it is one of the most noble tasks of a politician to work for peace. We all want peace on Earth, in Europe and in Spain. There are, however, often differences of opinion about how to achieve this objective. This is the case again today.
This debate is not about party-political tactics and gains, but principles and fundamental convictions. For this reason I ask that everyone here show great respect in this debate today and that we do not deny each other the mutual good will that sustains our conviction. We in the Group of the European People's Party (Christian Democrats) and European Democrats would like to know how it is that we can trust that ETA and Batasuna want peace when they have not expressed a single word of regret or apology or made any kind of appeal for forgiveness to the families of the over 800 people that they have murdered. Until this occurs, we must expect that they will begin to kill again if they do not achieve their goals through negotiation.
Today, our sympathy, our respect and our solidarity are with the victims of the acts of terrorism and violence carried out by ETA and Batasuna. I can see from here our highly esteemed fellow MEP Mrs Dührkop Dührkop, whose husband, the then Chairman of the Socialist Party in the Basque Country, was murdered in 1984. Several attempts have been made on the life of Mr Iturgaiz Angulo, and seven of his political associates from the Partido Popular in the Basque Country have been murdered. We owe it to the victims to ensure that the murderers are punished. This is in accordance with the guiding and basic principles of our system of states under the rule of law. If it is to be credible, the process of reconciliation must begin with reconciliation between perpetrators and victims, including the victims' descendants.
We call upon ETA and Batasuna to give your victims - who are surely on your consciences - a sign of conciliation and of apology. We would remind people that ETA and Batasuna are on the EU's list of terrorist organisations. They have not surrendered their weapons. These weapons remain a threat to the constitutional order of Spain, as well as of France and thereby of the whole of Europe. The Commissioner has reminded us of the events of the day before yesterday in Nimes. A woman and two children were taken hostage and the French authorities have stated officially that this took place as part of an ETA weapons robbery. In other words, weapons remain an instrument of political argument. We have to ask ourselves what goal ETA and Batasuna are trying to achieve. A statement was issued on Euronews on 24 October from a high-ranking representative of ETA and Batasuna. The statement said that weapons would not be surrendered until the Basque Country was - in their words - independent.
MEPs have received a letter from Batasuna, which states in English, 'Regarding the negotiation between ETA and the Spanish and French states it will be them who decide all about the demilitarisation of the conflict.' This form of words is a bad sign, since, if the negotiations fail, the blame is already being laid at the doors of the Spanish and French states.
What we in the PPE-DE Group, have to say to this is that we want dialogue. Spain and France are free and democratic states. They are not dictatorships, they are not tyrannies, against which one may express resistance through violent means. No, they are free states, and in free and democratic states it is democratic dialogue and not violence that must be used. As we share this conviction at the deepest level, our group, the PPE-DE Group, has tabled a resolution. It is not merely a resolution on the part of our Spanish allies in the Partido Popular, it is a common resolution on the part of the whole of our group, and we will defend it with solidarity and now, today, and in this debate, commemorate the victims.
(Applause from the right)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, the problem of terrorism in Spain is not a Spanish internal problem; it is a European problem. Terrorism is an attack on our values. Terrorism is always an attack on everything that we in this Parliament defend on the basis of our common European convictions. No terrorism, absolutely none, is justified. It is for all of us to find ways out of this terrorism because we are all - when it is our values that we are defending - victims of this terrorism too, every time a terrorist attack takes place.
Mr Poettering, commendably, made reference to my colleague Mrs Dührkop Dührkop, who is herself a victim. We have many people with us in the public gallery today from the Basque Country who themselves were and are victims in that they have lost loved ones or in that they have personally suffered injury to life and limb. They are here listening to us today because they want to say 'yes' to the route of dialogue because it is only through dialogue that the spiral of violence can be ended.
I admire men and women who must have experienced the deep sorrow that these victims have been through and who nevertheless come out and demand an end to the death, to the violence and to the downward spiral. This moral force must be the impetus to reach a solution to the problems of violence, not only in the Basque Country, but everywhere else too. It is thus a European problem that we are discussing today.
I admire the courage of the Spanish Government in choosing this path, a path that is controversial and fraught with risks. It is, however, a path that is best described by a quotation that I would like to read to you.
(ES) For the sake of peace and your rights, we shall not close ourselves off but, rather, we shall open ourselves up to peace, hope, forgiveness and generosity and we shall do the best we can to ensure that peace is lasting with the help and hope of everybody.
(Applause)
(DE) What I have just read out to you is a wonderful sentence that describes what this is all about. It is a sentence uttered by the Spanish Prime Minister who sent his Secretary of State off to negotiate with ETA. It is a sentence spoken by the Spanish Prime Minister José María Aznar in 1998. That is the spirit that can form the basis for us all to reach a common solution to this problem of violence, since what the Spanish Government is doing today is in the tradition of all the governments before it.
(Applause)
It would therefore be a good thing if we were able to attain a joint resolution. I do not always agree with Mr Aznar, which will not surprise you to hear, but on this issue he was right, dear members of the Group of the European People's Party (Christian Democrats) and European Democrats and dear members of the Partido Popular, he was your party leader, after all. In this spirit we can agree, as one, that we are prepared, for the sake of such a fundamental right and through dialogue, to find a solution. Mr President, when Members of this House had to deal with terrorism in the past, they were always aware of the risks. When John Hume und David Trimble, Members of this House, set off together on the road to peace they were also aware that it is a road fraught with risk and that there is no guarantee of success. The gun heist in France yesterday - which we condemn in the strongest possible terms - shows that if you want to get out of the cycle of violence there is always the risk that someone will attempt to use violent means to block your road out of the deadlock. You cannot afford to be forced off this road, because what is the alternative? Remaining deadlocked means perpetuating the violence. The dialogue that has been entered into is thus a great opportunity, and I implore all of you, let us adopt this dialogue together on a common platform supported by all the groups.
(Applause from the left)
on behalf of the ALDE Group. - Mr President, the European Union has been referred to as the greatest example of conflict resolution in history. We must be concerned with the remaining conflicts at home, just as we are concerned with conflicts beyond our Union.
It is not for us in the European Parliament to intervene directly between the Spanish Government, political parties and the long-running conflict in the Basque country, but nor can we turn a blind eye. We should encourage what may be the best prospect for peace in a generation.
I extend my solidarity and sympathy to all those families who have been bereaved of loved ones over the years as a result of the violence. But surely the most appropriate response that we, as democratic politicians, can bring to those countless victims is to ensure that there will be no more victims. It is for that reason that Liberals and Democrats lend their backing to the resolution before the House today. It is neither a time nor a subject for political point-scoring. It is my firm belief that all democratic forces who wish to see a peaceful end to violence and terror in the Basque country and elsewhere in Spain where atrocities have been committed should back the endeavours of whichever Spanish government is prepared to work to that end.
Earlier this year, this House welcomed the announcement of an ETA ceasefire. It is right that we now build on that and engage a process that entrenches it, without prejudging or commenting on the outcome of any political dialogue or settlement.
As with the Northern Ireland peace process, which is not identical but offers some important lessons for conflict resolution, it is occasionally necessary for politicians to take a risk for peace. I recall that our former colleague John Hume and his Unionist counterpart David Trimble were awarded the Nobel Peace Prize in 1998, following the Good Friday Agreement in Northern Ireland. They took a risk for peace. This is not to hand a victory to the terrorists, as some would suggest, but rather to hand them a defeat. For there can be no dialogue among democrats if one of the parties still maintains the intent to kill.
We should not imagine that building the house of peace will be easy. There will be setbacks, such as the discovery of a cache of weapons in south-west France. But it is our duty to build the house of peace with the bricks of effort and the mortar of persistence.
That is why my group appeals to all sides of this House today to set aside party politics and unite for the prospects of peace, as much as we stand together in revulsion at acts of terrorism.
(Applause from the left)
on behalf of the Verts/ALE Group. - (ES) Mr President, the Group of the Greens/European Free Alliance supports the process opened up in Spain to finally put an end to the terrorism of ETA and find a solution to the Basque conflict. At the same time we reiterate our profound solidarity and respect for all of the victims of terrorism.
We support this process because it rejects violence, it leaves all options for a final solution open, it is not exclusive and it also gives the Basque political parties and Basque society in general responsibility in terms of putting an end to the so-called Basque conflict.
Debating this issue in the European Parliament does not mean interfering in the policy of a Member State. It simply means promoting a process already underway and restating that terrorism and violence affects all Europeans.
However difficult this process may be and however unsure its result, we support and we will continue to support those people who have decided to run the risk of taking a different direction to that of the Aznar Government, which quite clearly did not achieve any real results. As Gandhi stated, 'There is no path to peace. Peace is the path'.
We believe that it is appropriate to debate this process here and we have always been in favour of doing so, even when the People's Party was determined to bring this conflict to the European Parliament in order to gain support for its policy, a policy that we always believed to be mistaken, because it was based on the idea that, in order to defeat terrorism, it was necessary to divide Basque society rather than unite it.
The Basques and the majority of Spaniards are tired of this policy of confrontation. In our view, the key factors for the success of this process are dialogue, non-violence and respect for the citizens of the Basque country's right to decide. With these objectives in mind, we are going to support this process, as firm friends and allies in the fight against terrorism, against all forms of terrorism.
(Applause from the left)
on behalf of the GUE/NGL Group. - (FR) Mr President, my group has always condemned terrorist acts, whoever the perpetrators and whatever the scale of the acts and the reasons given to justify them. We are in favour of political struggle, with the exclusion of all forms of violence. We see violence as reprehensible in all circumstances except where, as provided for by the preamble to the Universal Declaration of Human Rights, a population, in the absence of the rule of law is 'compelled to have recourse, as a last resort, to rebellion against tyranny and oppression'. Even in this case, attacks on civilians are, in our opinion, to be prohibited. All the more reason for our having unreservedly and systematically condemned the attacks by ETA, which have killed hundreds of innocent people. We continue to remember these victims and express once again our solidarity with their loved ones.
For a long time, we have been hoping that this chapter could be closed, once and for all. We were therefore extremely pleased to welcome the announcement of the permanent ceasefire by ETA. We therefore also greatly appreciate the open and responsible attitude with which the Spanish Prime Minister, José Luis Zapatero, has taken this opportunity to endeavour to achieve peace, in particular in his speech on 28 June 2005, by choosing the path of dialogue while taking care to respect the laws and legal procedures in force in his country. The European Parliament would be honoured to lend its support to this move.
It is in this spirit that the Confederal Group of the European United Left - Nordic Green Left has united with the Socialist Group in the European Parliament, the Group of the Greens/European Free Alliance and the Group of the Alliance of Liberals and Democrats for Europe through a joint resolution. I would add that we believe it would be a good thing for MEPs from other groups to also lend their support to a move that is nothing short of a reflection of the wishes of the majority of Spanish people, namely that a peace process be opened, based on legal grounds.
(Applause from the left)
on behalf of the UEN Group. - Mr President, I would like to join with my colleagues in saying that today is a very sensitive occasion for us in Parliament. In all our deliberations we have to remember the victims of terrorist violence and, today in particular, the victims of ETA violence in Spain over the last few years. But we must also look to the future and ensure that there are no more victims, because political solutions will be found to the differences in Spain, France, and the European Union as a whole.
I believe it is wrong to draw parallels or to say all processes are exactly the same. However, previous peace processes can act as a guide to what might happen, the kind of difficulties to be overcome and the challenges to be faced. If dialogue is to succeed, both sides must be open. You cannot talk about a future process with one hand tied behind your back. You have to ensure that those with whom you have a dialogue are committed to reaching a compromise and finding a solution. And the most important thing to remember is that when you go into a peace process you have to make peace with your enemies, not with your friends, and that can create a lot of internal difficulties.
(Applause)
The opportunities now presented to us by this process should be grasped, but it should not be predetermined that everybody gets what they want. It is most important that we do not point the finger of blame at someone else from the Popular Party or from the Socialist Party, but encourage the main forces of democracy in Spain to unite in finding a solution for all of the people of Spain and not to be driven down the road of division and dissension. That is not in any way to undermine or to ignore the suffering people have gone through.
Can any of us imagine what it would be like to lose a loved one because of a so-called political cause? We in Ireland know what that is like - there have been 3 000 victims of terrorist violence in Ireland over the last 30 years - and yet we could find a way forward and bring extreme opinions together. An opportunity does present itself if people genuinely want to act.
Opportunity comes to pass but not to pause. Let us seize the opportunity and give our support.
(Applause from the left and the centre)
on behalf of the IND/DEM Group. - (DA) Mr President, my group does not wish to involve itself in Spanish domestic politics, but there are principles of international law to which all countries are obliged to adhere. Sometimes, they do not provide a clear answer. The right of peoples to self-determination is an inviolable principle. Every people has the right to chose its own fate. Every nation has the right to its own country.
There are, however, only around 10 to 12 countries in the world where people, nation and geographical unit combine to form a higher unit. Everywhere else it is a question of negotiating solutions that are respected by the different peoples and nations that share the same territorial unit. The EU does not interfere in the forms of government of the Member States. This is an area in which they themselves have competence, whether they wish to have a unitary state, a federal community or devolved arrangements or to be divided into multiple states. The states must protect minorities and respect human rights. National discrimination is not permitted. So what can the EU do in the Basque Country to end terrorism and ensure a durable solution with peace and tolerance? We can encourage our fellow MEPs from Spain to find a negotiated solution and we can provide an economic carrot - financial support for economic development, jobs, training and education instead of terrorism.
I come from the border region between Denmark and Germany, where we have had wars and hatred for centuries. My grandfather was a German soldier with Danish sympathies. My father was conceived in Germany, but born in Denmark after Northern Schleswig rejoined Denmark following a referendum. Our national leader, Hans Peter Hansen, was a moderate who did not want areas that had German sympathies to rejoin Denmark, as Germany was on its knees after the First World War. What a stroke of luck! The reconciliation between Danes and Germans began, and now everyone recognises the border. Denmark grants the German minority more rights than it grants to Danes, and the same applies to the Danish minority in Germany, an example being exemption from the 5% electoral hurdle to qualification for parliamentary representation. Recognition, respected rights, special rights - these are the keys to understanding and lasting peace.
As a boy, a German-owned shop was not somewhere that I could buy things. Today, that seems incredible, and I now work with both the German minority in Denmark and the Danish minority in Germany. We drew up together the proposal for the protection of minorities in the Charter of Fundamental Rights. I hope that the Basques and the other peoples of Spain will be able to reconcile their differences. The means of achieving reconciliation between Denmark and Germany proved to be a referendum on special rights. Referendums do not hurt as much as bullets and gunpowder. It is indeed possible to put the past behind you.
(Applause)
Mr President, coming from Northern Ireland, which has experienced what at times was euphemistically called a peace process, I see uncanny parallels and lessons to be learned. ETA-Batasuna and IRA-Sinn Féin are both revolutionary Marxist-based organisations intent on foisting their will and ideology on a civilian population through vicious violence as and when required. It is not surprising that deep terrorist links have existed between them. Both, moreover, are expert in hijacking the language of peace, while glorying in past and even continuing exploits of terror as they adeptly dodge from one phase of struggle to another.
Learn from our mistakes. In 1994 the IRA announced a ceasefire, which proved merely tactical as 18 months later they launched the infamous Canary Wharf bombing attack and dipped in and out of terror as it suited. In 1998 they promised to decommission within two years, and yet it was not until 2005 that they made any notable delivery. They were foolishly and prematurely admitted to government in Northern Ireland, only to launch their 'Stormontgate' spy ring within that government. In late 2004 they purported to engage in genuine political negotiations while, at the same time, planning the biggest heist in UK history - the Northern Bank robbery - and weeks later IRA men murdered Robert McCartney. Now they want back into government, but think they should keep their Army Council.
Therefore, do not be taken in by mere proclamations of commitments to peace by those whose stock in trade is duplicity and mayhem! Test them long and test them hard, or you too will have your goodwill exploited.
To conclude this debate, two motions for resolutions have been presented pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place today at 12.30 p.m. after the formal sitting with the President of the Republic of Hungary.